Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 1 of 29 PageID 507




                                   UNITED STATES DISTRICT COURT
                                    MIDDLE DISTRICT OF FLORIDA
                                       JACKSONVILLE DIVISION


    NATALIE KUHR, on behalf of herself
    and all others similarly situated,

                                     Plaintiff,

    v.                                                                  Case No. 3:19-cv-453-J-34MCR

    MAYO CLINIC JACKSONVILLE
    and PROFESSIONAL SERVICE
    BUREAU, INC.,

                                     Defendants.


                                                   ORDER

            THIS CAUSE is before the Court on the Plaintiff’s Renewed Unopposed Motion

    for Preliminary Approval of Class Action Settlement, Certification of the Settlement Class,

    Approval of Class Notice, Scheduling of Final Approval Hearing, and Incorporated

    Memorandum of Law (Doc. 41; Renewed Motion), filed on September 8, 2020.1 Plaintiff

    attaches to the Renewed Motion a Revised Class Action Settlement Agreement and

    Release Pursuant to Federal Rule 23 (Doc. 41-1; Revised Agreement), which contains

    two exhibits: Exhibit A, which is a proposed order granting the instant Motion (Doc. 41-2;

    Proposed Order) and Exhibit B, which is a revised proposed class notice (Doc. 41-3;




            1
               As discussed below, the Court held a hearing on August 6, 2020, to address its concerns with the
    initial Unopposed Motion for Preliminary Approval of Class Action Settlement, Certification of the Settlement
    Class, Approval of Class Notice, Scheduling of Final Approval Hearing, and Incorporated Memorandum of
    Law (Doc. 35; Initial Motion). See Minute Entry (Doc. 40; Hearing). At the Hearing, the Court denied the
    Initial Motion without prejudice, and directed Plaintiff to file a renewed motion which addressed the Court’s
    concerns. Id.
                                                        -1-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 2 of 29 PageID 508




    Revised Proposed Notice).2 In the Renewed Motion, Plaintiff states that the parties have

    reached a proposed class-wide settlement of the claims raised in this putative class

    action. As such, pursuant to Rule 23, Federal Rules of Civil Procedure (Rule(s)), Plaintiff

    requests that the Court do the following: (1) conditionally certify a class action for

    settlement purposes only, (2) preliminarily approve the proposed settlement, (3) appoint

    Plaintiff as Class Representative and Plaintiff’s counsel as Class Counsel for settlement

    purposes, (4) establish a schedule to complete the tasks necessary to effectuate the

    proposed settlement, and (4) provide that, if the settlement is not finally approved or

    terminates for any other reason, the parties shall retain, without prejudice, all objections,

    arguments, and defenses with respect to class certification. See Renewed Motion at 1.

    Plaintiff represents that Defendants agree to the requested relief for settlement purposes.

    Id. at 2. The Court has reviewed the Renewed Motion, its attachments, and the record in

    this case.

    I.      Procedural History

            Plaintiff Natalie Kuhr initiated this action in state court on January 9, 2019, against

    Defendants Mayo Clinic Jacksonville (Mayo) and Professional Service Bureau, Inc.

    (PSB). See Class Action Complaint (Doc. 3; Complaint). PSB removed this action to this

    Court, with Mayo’s consent, on April 22, 2019. See Notice of Removal (Doc. 1; Notice).

    In the Complaint, Plaintiff asserts claims against Mayo and PSB under both the Florida

    Consumer Collection Practices Act (FCCPA), Fla. Stat. § 559.72, and the Fair Debt

    Collection Practices Act (FDCPA), 15 U.S.C. § 1692. See Complaint, Cts. I-IV. Plaintiff


            2
             Plaintiff filed an executed version of the Revised Settlement Agreement on September 14, 2020.
    See Notice of Filing Revised Class Action Settlement Agreement and Release (Doc. 44). Although Plaintiff
    represents that this version of the Revised Agreement is “fully executed,” id. it does not appear to be signed
    by Class Counsel as is required by ¶ 6.14 of the Revised Agreement.
                                                         -2-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 3 of 29 PageID 509




    alleges that Mayo billed, and PSB attempted to collect, medical fees in excess of the

    amounts permitted under Florida law from certain Florida residents whose medical care

    was covered by personal injury protection (PIP) insurance. See generally Complaint.

           Pursuant to section 627.736(5)(a) of the Florida Statutes, medical providers who

    render treatment “to an injured person for a bodily injury covered by [PIP] insurance may

    charge the insurer and injured party only a reasonable amount pursuant to this section

    for the services and supplies rendered . . . .” See Fla. Stat. § 627.736(5)(a). The statute

    includes a schedule of the amounts a medical provider may charge (the Maximum

    Charge) and provides that the insurer “may limit reimbursement to 80 percent” of the

    Maximum Charge. See id. § 627.736(5)(a)(1.). In addition, the statute states that “[i]f an

    insurer limits payment as authorized by subparagraph 1., [the medical provider] may not

    bill or attempt to collect from the insured any amount in excess of such limits, except for

    amounts that are not covered by the insured’s [PIP] coverage due to the coinsurance

    amount or maximum policy limits.” See id. § 627.736(5)(a)(4.).

           Kuhr contends that Mayo violated these provisions by attempting to collect from

    patients amounts in excess of those permitted under this statute, a practice known as

    “balance billing.” See Complaint ¶¶ 27-36. According to Kuhr, when Mayo’s attempts to

    collect this “illegitimate debt” failed, Mayo referred the matter to PSB. Kuhr alleges that

    her insurer informed PSB that the insurer had paid the amount legitimately owed, but PSB

    nevertheless continued to send Kuhr correspondence attempting to collect the excess

    debt. Id. ¶¶ 37-39. Kuhr contends that by attempting to collect a debt that Mayo and PSB

    knew was not legitimately owed, Mayo and PSB violated the FCCPA and FDCPA. See

    id. ¶¶ 55-66.   Both Mayo and PSB filed answers denying these allegations.            See

                                                -3-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 4 of 29 PageID 510




    Defendant Mayo Clinic Jacksonville’s Answer and Affirmative Defenses to Plaintiff’s Class

    Action Complaint (Doc. 4; Mayo Answer), filed April 22, 2019; Defendant Professional

    Service Bureau, Inc.’s Answer and Affirmative Defenses to Plaintiff’s Class Action

    Complaint (Doc. 8; PSB Answer), filed April 29, 2019.

           As alleged in the Complaint, Plaintiff sought to bring the claims in this case as a

    class action on behalf of herself and a class of “similarly situated” individuals. See

    Complaint ¶¶ 46-54. In light of this, Local Rule 4.04(b) required Plaintiff to “move for a

    determination under Rule 23(c)(1) as to whether the case is to be maintained as a class

    action,” within ninety days “following the filing of the initial complaint in such an action,

    unless the time is extended by the Court for cause shown . . . .” See Local Rule 4.04(b),

    United States District Court, Middle District of Florida. However, Plaintiff failed to file a

    motion for class certification by the deadline.      As a result, Defendants objected to

    engaging in class-wide discovery, apparently alerting Plaintiff to the missed deadline and

    prompting her to file a motion for extension of time to file a motion for class certification.

    See Plaintiff’s Motion for Clarification Regarding the Class Certification Deadline, or in the

    Alternative, Motion for Extension of Time to File Motions for Class Certification (Doc. 24),

    filed December 6, 2019. The Court exercised its discretion to grant the motion in an Order

    (Doc. 26) entered January 14, 2020. According to Kuhr, the parties then engaged in

    discovery, including review of “hundreds of pages of documentation,” and after “months

    of back and forth negotiations,” reached the proposed class-wide settlement.             See

    Renewed Motion at 4.       Notably, the parties filed a Joint Notice of Proposed Class

    Settlement just over two months after the Court’s Order extending the class certification

    deadline. See Joint Notice of Proposed Class Settlement (Doc. 28), filed March 18, 2020.

                                                 -4-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 5 of 29 PageID 511




           On June 3, 2020, Plaintiff filed an Unopposed Motion for Preliminary Approval of

    Class Action Settlement, Certification of the Settlement Class, Approval of Class Notice,

    Scheduling of Final Approval Hearing, and Incorporated Memorandum of Law (Doc. 35;

    Initial Motion) seeking preliminary approval of the settlement as well as approval of the

    proposed class notice. See generally Initial Motion, Ex. 1: Class Action Settlement

    Agreement and Release (Doc. 35-1; Settlement Agreement); see also Settlement

    Agreement, Ex. B: Proposed Notice. Upon review of the Initial Motion and attachments,

    the Court had several concerns regarding the proposed class definition, the terms of the

    Settlement Agreement, and the Proposed Notice. See Order (Doc. 36), entered July 17,

    2020. As such, the Court set the matter for a hearing, id., at which all parties appeared

    via Zoom on August 6, 2020. See Minute Entry (Doc. 40; Hearing). In accordance with

    the matters discussed at the Hearing, Plaintiff filed the Renewed Motion on September 8,

    2020, with the Revised Agreement and Revised Proposed Notice.3

    II.    Terms of Settlement Agreement

           Pursuant to the Revised Agreement, the parties agree, for settlement purposes

    only, to the certification of a defined settlement class (Settlement Class). See Settlement

    Agreement.      The parties define the Settlement Class, which includes 371 potential

    members (Class Members), as a combination of the “Mayo Class” and the “FDCPA

    Subclass.” See Revised Agreement ¶¶ 1.12, 1.18, 1.32; see also Renewed Motion at 6;

    Proposed Order at 1-2. According to the Revised Agreement, the Mayo Class constitutes:



           3   Simultaneously with the Renewed Motion, Plaintiff also filed Plaintiff’s Unopposed Motion for
    Award of Attorneys’ Fees and Costs and for Named Plaintiff’s Service Award (Doc. 42; Fees Motion). The
    Court will defer ruling on the Fees Motion until such time as the Class Members have received notice and
    an opportunity to object. See Johnson v. NPAS Solutions, LLC, --- F.3d ---, 2020 WL 5553312, at *4-5
    (11th Cir. Sept. 17, 2020).
                                                      -5-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 6 of 29 PageID 512




          [A]ll Florida residents who according to readily accessible data and other
          electronic records of Mayo, at any time during the period of January 9, 2017
          through May 28, 2020, were charged by Defendant Mayo medical-related
          fees related to motor vehicle accidents in excess of the amount allowed
          under Florida law.

    See id. ¶ 1.18. The FDCPA Subclass is defined to mean

          [A]ll Florida Residents who according to readily accessible data and other
          electronic records of Mayo and PSB, at any time during the period of
          January 9, 2018 through May 28, 2020, were charged by Defendant PSB
          acting on Mayo’s behalf medical-related fees related to motor vehicle
          accidents in excess of the amount allowed under Florida law.

    Id. ¶ 1.12. The Court will use the term “Settlement Class” to refer to these two groups

    collectively. Although not specified in the Revised Agreement, the parties also agree that

    the following individuals are excluded from the Settlement Class:

          1) any Judge or Magistrate presiding over this action and members of their
          families; 2) Defendants, Defendants' subsidiaries, parents, successors,
          predecessors, and any entity in which Defendants or their parents have a
          controlling interest and its current or former employees, officers and
          directors; 3) persons who properly execute and file a timely request for
          exclusion from the Classes; 4) the legal representatives, successors, or
          assigns of any such excluded persons; 5) Plaintiff's counsel and
          Defendants’ counsel.

    See Renewed Motion at 6; Proposed Order at 2. Pursuant to the Revised Agreement,

    Class Members have already received “a full refund or waiver of all amounts charged in

    excess of the amount permitted” under § 627.736(5)(a)(4) of the Florida Statutes. See

    Renewed Motion at 5; Revised Agreement ¶¶ 3.01(a), 3.14. The refunded or waived

    excess medical fees total $515,502.20 in actual damages to Class Members (the Actual

    Damage Settlement Consideration). See Renewed Motion at 5; Revised Agreement ¶¶

    1.01, 3.01(a), 3.14. In addition, Defendants have agreed to pay $500,000 in statutory

    damages (the Statutory Damage Fund) which, after certain deductions, will be divided

    equally among the Settlement Class. See Renewed Motion at 5; Revised Agreement ¶¶
                                               -6-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 7 of 29 PageID 513




    1.31, 3.01(a). Thus, the actual and statutory damages together equal a Total Settlement

    Amount of $1,015,502.20. See Renewed Motion at 5; Revised Agreement ¶ 1.35. In

    addition, Mayo agreed to pay the costs of settlement administration up to $50,000. See

    Settlement Agreement ¶¶ 1.30, 2.15.       In the Renewed Motion, Kuhr estimates that

    administration costs will be approximately $34,000. See Renewed Motion at 7. The

    Settlement Agreement also reflects that each Defendant has agreed to change its

    procedures and will “no longer charge amounts in excess of the amount permitted under

    § 627.736(5)(a)(4), Fla. Stat. in the future.” See Revised Agreement ¶ 3.15.

          In addition, the Revised Agreement provides that, subject to Court approval,

    attorneys’ fees and costs, as well as an incentive award to the Class Representative, will

    be paid from the Statutory Damage Fund, with the remainder distributed to Class

    Members on a pro rata basis. See Revised Agreement ¶¶ 2.20, 2.22, 3.01. With respect

    to attorneys’ fees and costs, the parties agreed that Class Counsel may seek Court

    approval of an award no greater than 27.5% of the Total Settlement Amount,

    approximately $279,263.11. Id. ¶ 2.20(a). As to the incentive award, the parties agreed

    that Natalie Kuhr, as Class Representative, could seek an incentive award not to exceed

    $5,000. Id. ¶ 2.22. According to the Revised Agreement, both the attorneys’ fee award

    and the incentive award, if approved by the Court, would be paid from the Statutory

    Damage Fund. Id. ¶¶ 2.20, 2.22, 3.01.

          Pursuant to the Revised Agreement, Class Members who do not opt out will

    receive a benefit check with their pro rata share of the Statutory Damage Fund. Id. ¶

    3.05(a). If the Court does not substantially reduce the amount of attorneys’ fees below

    what is authorized under the Revised Agreement, then each Class Member’s pro rata

                                               -7-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 8 of 29 PageID 514




    share from the Statutory Damage Fund will be approximately $600.4 See Renewed

    Motion at 7. Class Members will not need to submit a claim form or take any affirmative

    steps in order to receive the funds. However, any benefit checks not negotiated within

    180 days of their issue will be void. See Revised Agreement ¶ 3.05(b). The parties have

    agreed that any residual sums from uncashed checks will be paid to a cy pres recipient,

    designated in the Settlement Agreement as Jacksonville Area Legal Aid (JALA). See id.

    ¶ 3.05(b); see also Renewed Motion at 7-8. In exchange for these benefits, the Revised

    Agreement provides that Class Members will release all past, present and future claims

    against Defendants that “arise out of and/or concern” the claims “that were asserted, or

    attempted to be asserted, or that could have been asserted” in this lawsuit. See Revised

    Agreement ¶ 4.01.

    III.    Motion to Certify Class

            In the Renewed Motion, the parties request that the Court conditionally certify the

    Settlement Class for purposes of considering the proposed settlement. See Renewed

    Motion at 1, 15-21. Before certifying a class, even where a settlement is involved, a

    district court must analyze the requirements of Rule 23, Federal Rules of Civil Procedure

    (Rule(s)). Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 619-20 (1997). Indeed,

    although Defendants do not contest class certification, the Court must still find that the

    class certification requirements are satisfied. See Valley Drug Co. v. Geneva Pharm.,


            4
              More precisely, if the Court approves the full $279,263.11 fee award that Class Counsel requests,
    and assuming the settlement administration costs do not exceed $50,000, Class Members’ pro rata share
    of the Statutory Damage Fund will be $594.97. This amount does not account for an incentive award to
    the Representative Plaintiff. As explained below, recent binding Eleventh Circuit authority prohibits the
    payment of an incentive award to the Representative Plaintiff. As such, the Court cannot approve this
    portion of the Revised Agreement and has recalculated each Class Member’s approximate pro rata share
    of the Statutory Damage Fund without this deduction.

                                                       -8-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 9 of 29 PageID 515




    Inc., 350 F. 3d 1181, 1188 (11th Cir. 2003). Pursuant to Rule 23, class certification is

    appropriate if:

            (1) the class is so numerous that joinder of all members would be
            impracticable; (2) there are questions of fact and law common to the class;
            (3) the claims or defenses of the representatives are typical of the claims
            and defenses of the unnamed members; and (4) the named representatives
            will be able to represent the interests of the class adequately and fairly.

    See id. at 1187-88; Rule 23(a)(1)-(4). A party seeking class certification must establish

    these four prerequisites to class certification, commonly referred to as the "numerosity,

    commonality, typicality, and adequacy of representation" requirements, as well as one of

    the alternative requirements set forth in Rule 23(b). See Valley Drug, 350 F. 3d at 1188.

    "Failure to satisfy any one of these four factors and at least one of the alternative

    requirements of Rule 23(b) precludes class certification." Id. Moreover, a district court

    cannot substitute its finding that a settlement is fair for the satisfaction of the requisite

    criteria for class certification. See Amchem Products, 521 U.S. at 622.

            A. Numerosity

            The proper focus for the numerosity requirement is whether the joinder of all class

    members would be impracticable in view of their number and all other relevant factors.

    See Phillips v. Joint Legis. Comm., 637 F. 2d 1014, 1022 (5th Cir. 1981).5 Some of the

    factors courts consider are “the size of the class, ease of identifying its numbers and

    determining their addresses, facility of making service on them if joined and their

    geographic dispersion.” Kilgo v. Bowman Transp., Inc., 789 F.2d 859, 878 (11th Cir.

    1986). Significantly, “there is no fixed numerosity rule, generally less than twenty-one is



           5 In Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981) (en banc), the Eleventh Circuit

    adopted as binding precedent all the decisions of the former Fifth Circuit handed down prior to the close of
    business on September 30, 1981.
                                                        -9-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 10 of 29 PageID 516




    inadequate, more than forty adequate, with numbers between varying according to other

    factors.” See Cox v. Am. Cast Iron Pipe Co., 784 F.2d 1546, 1553 (11th Cir. 1986)

    (internal quotation omitted) (citing 3B Moore’s Federal Practice ¶ 23.05[1] n.7 (1978)).

            Here, Kuhr asserts that there are 371 putative members of the Settlement Class.

    See Renewed Motion at 5, 18. While there is no fixed class size that will satisfy the

    numerosity requirement, the Court has no hesitation in finding that joinder of the 371

    Florida residents who, over the last three years, received medical bills from Defendants

    for amounts allegedly in excess of what is permitted under Florida would be impracticable.

    Thus, the Court concludes that the numerosity threshold is satisfied.

            B. Commonality

            The second requirement, commonality, demands that there be questions of law or

    fact common to the Class. See Rule 23(a)(2). However, this does not mean that all of

    the questions of law or fact raised by the case must be common to all class members.

    See Ault v. Walt Disney World Co., 254 F.R.D. 680, 686 (M.D. Fla. 2009).6 Rather, “the

    existence of a single factual or legal question across the class as a whole may often

    suffice.” Id. Here, Kuhr alleges that Mayo charged Kuhr and the Class Members medical

    fees in excess of the amounts permitted under Florida law. Kuhr contends that Mayo and

    PSB’s attempts to collect that allegedly illegitimate debt violated the FDCPA and FCCPA.

    Thus, the method Mayo utilized to determine how much to bill a patient whose medical



            6
                The district court in Ault later vacated its class certification decision after determining that the
    plaintiffs lacked standing. See Ault, No. 6:07-cv-1785-Orl-31KRS, 2009 WL 3242028, at *1, 8 (M.D. Fla.
    Oct. 6, 2009). However, the Eleventh Circuit reversed the district court’s decision on standing, see Ault,
    405 F. App’x 401 (11th Cir. 2010), and when the matter was remanded to the district court, the court
    adhered to its prior rulings regarding class certification, see Ault, 2011 WL 1460181, at *1 (M.D. Fla. Apr.
    4, 2011). The Eleventh Circuit thereafter affirmed the district court’s decision to certify the class and
    approve the class action settlement. See Ault, 692 F.3d 1212, 1214 (11th Cir. 2012).
                                                         -10-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 11 of 29 PageID 517




    care is covered under PIP insurance, whether that method violated Florida law, and if so,

    whether Mayo knew its billing practices violated Florida law are questions of fact and law

    common to the Settlement Class. In addition, whether Defendants’ attempt to collect

    those purportedly excessive medical fees violated the FDCPA and FCCPA, and whether

    Class Members are entitled to statutory damages and/or attorneys’ fees and costs are

    questions of law, which at least in part, would be common to all members of the class.

    As such, the Court finds the commonality requirement is satisfied.

           C. Typicality

           Next, the Court must determine whether Kuhr’s claims or defenses are typical of

    the claims or defenses of the Class. The prerequisites of commonality and typicality both

    "focus on whether a sufficient nexus exists between the legal claims of the named class

    representatives and those of individual class members to warrant class certification."

    See Prado-Steiman v. Bush, 221 F.3d 1266, 1278 (11th Cir. 2000). While commonality

    is concerned with group characteristics of a class as a whole, typicality "refers to individual

    characteristics of the named plaintiff in relation to the class." See id. at 1279. Typicality

    is satisfied “‘if the claims or defenses of the class and the class representative arise from

    the same event or pattern or practice and are based on the same legal theory.’" Ault v.

    Walt Disney World Co., 692 F.3d 1212, 1216 (11th Cir. 2012) (quoting Kornberg v.

    Carnival Cruise Lines, Inc., 741 F.2d 1332, 1337 (11th Cir. 1984)). Here, Kuhr has

    standing in her own right to raise the legal claims in the Complaint, as she claims to have

    been damaged by the allegedly improper practices of Defendants. The damages and

    any claims of the Class Members would stem from the same practice of attempting to

    collect allegedly excessive medical fees. Thus, the claims of the Class Members stem

                                                 -11-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 12 of 29 PageID 518




    from the same practice or course of conduct by Defendants that allegedly injured Kuhr.

    Moreover, all of the claims are based on the same legal theories. Thus, the typicality

    requirement of Rule 23(a)(3) is satisfied.

           D.     Adequacy of Representation

           The fourth prerequisite to class certification set forth in Rule 23(a) requires a

    demonstration that the representative parties "will fairly and adequately protect the

    interests of the class." Rule 23(a)(4). The “adequacy of representation” analysis requires

    two separate inquiries: “‘(1) whether any substantial conflicts of interest exist between the

    representative and the class; and (2) whether the representatives will adequately

    prosecute the action.’” See Valley Drug Co., 350 F.3d at 1189 (quoting In re HealthSouth

    Corp. Securities Litigation, 213 F.R.D. 447, 460-61 (N.D. Ala. 2003)). The purpose of the

    “adequacy of representation” requirement is “to protect the legal rights of absent class

    members” who will be bound by the res judicata effect of a judgment. Kirkpatrick v. J.C.

    Bradford & Co., 827 F.2d 718, 726 (11th Cir. 1987). As such, the requirement applies to

    both the named plaintiffs and to their counsel. London v. Wal-Mart Stores, Inc., 340 F.3d

    1246, 1253 (11th Cir. 2003).

           Defendants do not contest Kuhr’s ability to diligently prosecute this action nor the

    qualification, experience or competence of Kuhr’s counsel. Based upon a review of the

    filings in this case, as well as the representations of Kuhr’s counsel regarding his

    experience in similar cases, see Declaration of Jordan A. Shaw, Esq. (Doc. 43; Shaw

    Decl.), the Court is satisfied that Kuhr is acting through adequate counsel. Additionally,

    Defendants have not suggested that Kuhr has any interest that conflicts with the interests

    of the Class. The Court independently discerns none. Indeed, Kuhr and her counsel

                                                 -12-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 13 of 29 PageID 519




    appear to have achieved a fair result for the Class Members in that Class Members will

    receive a full waiver or refund of their actual damages, as well as a statutory damage

    award. Accordingly, the Court determines that Kuhr appears to fairly and adequately

    represent the interests of the Class. Thus, the Court finds that the prerequisites set forth

    in Rule 23(a) are satisfied.

           E.     Rule 23(b)

           Finally, "a class action may be maintained if Rule 23(a) is satisfied" and the action

    falls within one of three types of class actions recognized in Rule 23(b). See Rule 23(b).

    In the Motion, Kuhr asserts that the Settlement Class can be maintained under Rule

    23(b)(3). See Renewed Motion at 20. A Rule 23(b)(3) class action may be maintained if

    “the court finds that the questions of law or fact common to class members predominate

    over any questions affecting only individual members, and that a class action is superior

    to other available methods for fairly and efficiently adjudicating the controversy.” Rule

    23(b)(3).

                  a.     Predominance

           “Common issues of fact and law predominate if they have a direct impact on every

    class member’s effort to establish liability and on every class member’s entitlement to

    injunctive and monetary relief.” Williams v. Mohawk Indus., Inc., 568 F.3d 1350, 1357

    (11th Cir. 2009). An inquiry into the predominance of common questions of law or fact

    “tests whether proposed classes are sufficiently cohesive to warrant adjudication by

    representation.” See Amchem Prods., Inc. v. Windsor, 521 U.S. 591, 623 (1997). “[I]n

    determining whether class or individual issues predominate in a putative class action suit,

    [the Court] must take into account the claims, defenses, relevant facts, and applicable

                                               -13-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 14 of 29 PageID 520




    substantive law.” Klay v. Humana, Inc., 382 F.3d 1241, 1254 (11th Cir. 2004), abrogated

    in part on other grounds by Bridge v. Phoenix Bond & Indem. Co., 553 U.S. 639 (2008)).

    Common issues predominate if those issues that are subject to generalized proof

    predominate over those that are subject to individualized proof. Veal v. Crown Auto

    Dealerships, Inc., 236 F.R.D. 572, 579 (M.D. Fla. 2006). On the other hand, “common

    issues will not predominate over individual questions if, ‘as a practical matter, the

    resolution of [an] overarching common issue breaks down into an unmanageable variety

    of legal and factual issues.’” Bussey v. Macon Cnty. Greyhound Park, Inc., 562 F. App’x

    782, 789 (11th Cir. 2014) (quoting Andrews v. Am. Tel. & Tel. Co., 95 F.3d 1014, 1023

    (11th Cir. 1996)).

           As stated above, this case involves common issues of law and fact surrounding

    Mayo’s billing practices as they pertain to patients whose medical treatment was covered

    under PIP insurance. Whether these practices resulted in “balance billing” in violation of

    Florida law is the predominant legal question in this case. Likewise, whether Defendants’

    efforts to collect those alleged improper amounts violated the FDCPA or FCCPA is a

    common issue that will predominate over any individual questions. Indeed, neither Kuhr

    nor Defendants have suggested that any individual factual questions arising from the

    claims of the Class Members would interfere with the resolution of the common issues.

    As such, the undersigned concludes that common issues predominate over any individual

    issues.

                  b.     Superiority

           Turning to the superiority requirement of Rule 23(b)(3), the Court considers “the

    relative advantages of a class action suit over whatever other forms of litigation might be

                                               -14-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 15 of 29 PageID 521




    realistically available to the plaintiffs.” Klay, 382 F.3d at 1269. Rule 23(b)(3) contains a

    list of factors to consider when making a determination of superiority:

           (A) the class members' interest in individually controlling the prosecution or
           defense of separate actions;

           (B) the extent and nature of any litigation concerning the controversy
           already begun by or against class members;

           (C) the desirability or undesirability of concentrating the litigation of the
           claims in the particular forum; and

           (D) the likely difficulties in managing a class action.

    Rule 23(b)(3). The Court has considered the above factors and finds that each weighs in

    favor of preliminary certification of the Settlement Class and approval of the proposed

    settlement.

           In the Renewed Motion, Kuhr asserts that class resolution is superior to individual

    cases because the damages involved are relatively low and Class Members “have little

    interest in prosecuting individual actions.” See Renewed Motion at 21. In addition, Kuhr

    maintains that prosecuting 371 individual claims based on the same underlying conduct

    would be repetitive, wasteful and place an undue burden the court. Id. As such, Kuhr

    contends that “a class action is a superior method of adjudicating the controversy

    because class settlement provides an efficient and appropriate resolution of the

    controversy.” Id. at 22.

           While the Court agrees with Kuhr’s assessment that the class action mechanism

    is the superior method of adjudicating this action for purposes of efficiency, the Court

    questions Kuhr’s contention that individual Class Members would have “little interest” in

    pursuing this case themselves. The instant matter does not entail de minimis damages,

    as the individual Class Members, on average, incurred actual damages of over $1,300
                                                 -15-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 16 of 29 PageID 522




    from allegedly illegitimate medical bills. Moreover, if a class member were to pursue

    individual relief, she could be entitled to up to $1,000 in additional statutory damages, as

    well as her costs and reasonable attorneys’ fees. Thus, the Court is not convinced that

    an individual Class Member in this case would have no incentive to bring a solo action

    prosecuting his or her own rights. Nonetheless, the size of an individual Class Member’s

    claim is likely still so small, or a Class Member may be so unfamiliar with the law, that she

    would not file suit individually, especially against large corporate defendants with the

    means to draw out legal proceedings. See Klay, 382 F.3d at 1270. Moreover, the size

    of the Class here is manageable and proceeding with this case as a class action will offer

    substantial economies of “‘time, effort, and expense for the litigants . . . as well as for the

    [C]ourt.’” Id. (quoting In re Terazosin Hydrochloride Antitrust Litig., 220 F.R.D. 672, 700

    (S.D. Fla. 2004)); see also Upshaw v. Georgia (GA) Catalog Sales, Inc., 206 F.R.D. 694,

    701 (M.D. Ga. 2002) (“[E]ven if sufficient incentive existed for individual claimants to

    pursue their claims separately, class action treatment is far superior to having the same

    claims litigated repeatedly, wasting valuable judicial resources.”). As such, the Court is

    satisfied that the superiority requirement is met.

    IV.    Settlement

           A. Preliminary Approval of Settlement Terms

           Rule 23(e) provides that a court may approve a proposed class action settlement

    “only after a hearing and on finding that it is fair, reasonable, and adequate.” See Rule

    23(e)(2).   Although the Court need not make a final determination of the fairness,

    reasonableness, and adequacy of the proposed settlement at this stage of the

    proceedings, the Court must make a preliminary finding that the proposed settlement is

                                                 -16-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 17 of 29 PageID 523




    sufficiently fair, reasonable, and adequate on its face to warrant presentation to the class

    members. See William B. Rubenstein, Newberg on Class Actions § 11:25 (4th ed.) (citing

    The Manual for Complex Litigation § 30.41 (3d ed.)) (“If the preliminary evaluation of the

    proposed settlement does not disclose grounds to doubt its fairness or other obvious

    deficiencies...the court should direct that notice under Rule 23(e) be given to the class

    members of a formal fairness hearing, at which arguments and evidence may be

    presented in support of and in opposition to the settlement.”). Thus, the Court has

    examined the terms of the proposed settlement in order to make a preliminary

    determination of whether it appears to be sufficiently fair, reasonable, and adequate to

    warrant granting the relief requested in the Renewed Motion. The Court acknowledges

    that the parties represent that they agreed to the settlement through “serious, informed,

    arm’s length, and non-collusive negotiations” between counsel. See Renewed Motion at

    11. In addition, the Court notes that the parties reached the settlement after engaging in

    discovery. With two exceptions, the terms of the Revised Agreement appear to be

    sufficiently fair, reasonable, and adequate to warrant presentation to the Settlement

    Class.

             First, on September 17, 2020, the Eleventh Circuit Court of Appeals issued a

    published decision in which it held that Supreme Court precedent from the late 1800’s

    prohibits incentive awards to representative plaintiffs in class action settlements such as

    this. See Johnson v. NPAS Solutions, LLC, --- F.3d ----, 2020 WL 5553312, at *10, *12

    (11th Cir. Sept. 17, 2020) (reversing the district court’s approval of an incentive award to

    the class representative). In light of this binding precedent, the Court must reject any

    incentive award to Kuhr. Notably, the Revised Agreement expressly states that Kuhr’s

                                               -17-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 18 of 29 PageID 524




    agreement to the settlement was not conditioned on the possibility of receiving an

    incentive award. See Revised Agreement ¶ 2.24 Moreover, the parties agreed that even

    if the Court wholly denied any incentive award, as the Court must do here in light of

    Eleventh Circuit precedent, “the remainder of the terms of this Agreement shall remain in

    effect and such denial . . . shall not provide any basis for Class Counsel or Representative

    Plaintiff to seek to terminate or void this Agreement.” Id. ¶ 2.25. As such, the Court will

    deny the Renewed Motion to the extent Plaintiff seeks preliminary approval of any

    incentive award to the Class Representative and has removed this language from the

    Court’s Class Notice, discussed below.

           Second, while the Court has determined that that the settlement is otherwise

    sufficiently fair and reasonable to warrant presentation to the Class, this finding in no way

    reflects on whether the amount of fees requested is reasonable. Because the parties

    have agreed that the Revised Settlement is effective regardless of the amount of

    attorneys’ fees and costs awarded, see Revised Agreement ¶ 2.25, the Court need not

    determine at this time the reasonableness of any attorneys’ fees award. However, it bears

    noting that while Class Counsel repeatedly touts their achievement in obtaining the

    “maximum amount of statutory damages” permitted under the relevant statutes, see

    Renewed Motion at 7, 11; Fee Motion at 2-3, they also made a substantial concession in

    agreeing to forego an additional recovery of attorneys’ fees and costs from Defendants,

    as authorized under the statute had they prevailed at trial. See 15 U.S.C. § 1692k(a)(3).7


           7
               Nor does it appear accurate to state that Class Counsel obtained the “maximum amount of
    statutory damages” available in this lawsuit. Class Counsel argues that $500,000 is the maximum recovery
    because the Class could not have recovered statutory damages from each Defendant separately, see
    Renewed Motion at 12, but does not address whether the Class could have pursued the maximum amount
    of statutory damages under both the FDCPA and the FCCPA, for a total statutory damage award of $1
    million. See Ocwen Loan Servicing, LLC v. Belcher, No. 18-90011, 2018 WL 3198552, at *5 (11th Cir. June
                                                     -18-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 19 of 29 PageID 525




    Rather than leverage the statutory fee-shifting provision to require Defendants to pay the

    attorneys’ fees and costs in addition to actual and statutory damages as part of the

    settlement, Class Counsel agreed to a common fund approach in which it is, in essence,

    the Class Members who are paying their attorneys’ fees and costs. See In re Home Depot

    Inc., 931 F.3d 1065, 1079 (11th Cir. 2019) (“Common-fund cases are consistent with the

    American Rule, because the attorney’s fees come from the fund, which belongs to the

    class. In this way, the client, not the losing party, pays the attorney’s fees.”). Certainly,

    the existence of a fee-shifting provision in the statute did not obligate Defendants, who

    do not concede liability, to agree to pay fees as part of the settlement, but this is

    nevertheless a substantial concession on Class Counsel’s part, in what otherwise

    appears to be a straightforward case of liability.                 The concession is all the more

    concerning given that, based on their statements at the August 6, 2020 Hearing, Class

    Counsel appears not to appreciate the concession they made and, despite the Court’s

    stated concerns at the Hearing, it remains unaddressed in the Renewed Motion or the

    Fee Motion.8 Indeed, Class Counsel continues to maintain that the settlement is “the

    maximum amount that Plaintiff could recover even if the case proceeded to trial, and

    Plaintiff was successful on all of her claims.” See Renewed Motion at 13. But Class

    Counsel offers no explanation as to why Plaintiff would be unable to recover her attorneys’



    29, 2018) (“In this case, each statute [the FDCPA and the FCCPA] under which [the plaintiff] has sued caps
    total class-wide damages at $500,000, limiting [defendant’s] exposure to $1 million (plus any awards of
    costs, fees, etc.).”). While the Court finds that a settlement with $500,000 in statutory damages is
    reasonable under the circumstances of this case, the Court cautions Class Counsel that he must take
    greater care in ensuring that his representations to the Court are accurate.
            8
              It also bears noting that by utilizing a common fund approach to attorneys’ fees in this case, Class
    Counsel was able to pursue a far greater award than they could have reasonably supported under the
    lodestar approach that applies to fees awarded pursuant to fee-shifting agreements. See In re Home Depot
    Inc., 931 F.3d at 1085-86.
                                                        -19-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 20 of 29 PageID 526




    fees and costs, in addition to actual and statutory damages, were she to prevail at trial as

    provided by both the FDCPA and FCCPA. See 15 U.S.C. § 1692k(a)(3); see also Fla.

    Stat. § 559.77(2). Thus, as the Court explained to Class Counsel at the August 6, 2020

    Hearing, the Court will carefully weigh this concession when it takes up consideration of

    the Fee Motion.

           B. Class Notice

           Rule 23(e) requires a court to “direct notice in a reasonable manner to all class

    members who would be bound” by the proposed settlement. See Rule 23(e)(1). With

    regard to Rule 23(b)(3) classes, the Rule states that

           the court must direct to class members the best notice that is practicable
           under the circumstances, including individual notice to all members who can
           be identified through reasonable effort. The notice may be by one or more
           of the following: United States mail, electronic means, or other appropriate
           means. The notice must clearly and concisely state in plain, easily
           understood language: (i) the nature of the action; (ii) the definition of the
           class certified; (iii) the class claims, issues, or defenses; (iv) that a class
           member may enter an appearance through an attorney if the member so
           desires; (v) that the court will exclude from the class any member who
           requests exclusion; (vi) the time and manner for requesting exclusion; and
           (vii) the binding effect of a class judgment on members under Rule 23(c)(3).

    Rule 23(c)(2)(B). Thus, the Rule requires that “[i]ndividual notice must be sent to all class

    members whose names and addresses may be ascertained through reasonable effort.”

    Eisen v. Carlisle & Jacquelin, 417 U.S. 156, 173 (1974). Additionally, due process

    requires that the “notice must be ‘reasonably calculated, under all the circumstances, to

    apprise interested parties of the pendency of the action and afford them an opportunity to

    present their objections.’” See id. at 174 (quoting Mullane v. Central Hanover Bank &

    Trust Co., 339 U.S. 306, 314 (1950)). “In every case, reasonableness is a function of

    anticipated results, costs, and amount involved.” In re Nissan Motor Corp. Antitrust Litig.,

                                                -20-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 21 of 29 PageID 527




    552 F.2d 1088, 1099 (5th Cir. 1977). Reasonableness also depends on the information

    available to the parties. See id. at 1098.

           As stated above, upon review of the initial Settlement Agreement and Proposed

    Class Notice, the Court identified certain deficiencies in these documents that required

    clarification and correction. On August 6, 2020, the Court conducted a Hearing with the

    parties to address the Court’s concerns. At the Hearing, the Court directed the parties to

    file revised documents, which they did on September 8, 2020. After reviewing the

    Revised Proposed Notice, the Court found it necessary to re-work the notice to promote

    clarity and provide the Class Members with sufficient information regarding their rights

    and the proposed settlement. As such, the Court has prepared the Court’s Class Notice

    and attached it to this Order. The Court’s Class Notice informs the Settlement Class

    Members of the nature of the action, see Court’s Class Notice at 1; the definition of the

    class, id. at 1-2; the claims, issues, and defenses, id. at 3-4; that Class Members may

    obtain their own counsel in the matter, id. at 6-7; the choice Class Members have to be

    excluded from the class, id. at 2, 4-5; the time and manner for requesting exclusion from

    the class, id. at 4-5; the entity that will administer the claims and the settlement

    (Settlement Administrator), id. at 4, 5, 7; and the binding effect of the settlement on

    Settlement Class Members who do not opt-out, id. at 2, 4, 5. Thus, the Court’s Class

    Notice includes the information required by Rule 23(c)(2)(B). In addition, the Notice

    informs Settlement Class Members of their ability to object to the proposed settlement

    and explains the procedures for doing so. See id. at 2, 5-6; see also Rule 23(e)(5).

           To finalize the Court’s Class Notice, additional information is needed regarding the

    Settlement Administrator’s contact information, the website for the Settlement, and the

                                                 -21-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 22 of 29 PageID 528




    username and password for the website. See Court’s Class Notice ¶¶ 4, 10. Thus, the

    Court will direct the parties to insert the appropriate information to create the Final Class

    Notice. The Court is satisfied that the Final Class Notice, which will incorporate the

    relevant contact information, satisfies the notice requirements of Rule 23. The Court will

    approve the Final Class Notice and direct that it be distributed to the putative members

    of the Settlement Class as set forth in the Revised Agreement.

           C. CAFA Notice

           Finally, the Court recognizes that the Class Action Fairness Act (CAFA), 28 U.S.C.

    § 1715 imposes additional notice requirements on defendants in class action lawsuits. In

    the Settlement Agreement, the parties agreed that Defendants have provided the required

    notices under CAFA. See Revised Agreement ¶ 2.17. The Settlement Agreement further

    states that “Mayo and PSB have served the notices required under 28 U.S.C. § 1715

    upon all appropriate state and/or federal officials at least ninety (90) days before the date

    that the Final Approval Order may be issued.” See Revised Agreement ¶ 2.26. Although

    the parties do not inform the Court when the CAFA notices were served, given that the

    Revised Agreement was executed in early September, the Court is satisfied that the

    statutorily mandated ninety-day period will have passed by the time of the Fairness

    Hearing on January 20, 2021. Regardless, the Court will confirm with the parties at the

    Fairness Hearing whether the ninety-day period has expired prior to entering any order

    finally approving the settlement, if the Court determines that final approval of the

    settlement is warranted. See 28 U.S.C. § 1715(d) (“An order giving final approval of a

    proposed settlement may not be issued earlier than 90 days after the later of the dates




                                                -22-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 23 of 29 PageID 529




    on which the appropriate Federal official and the appropriate State official are served with

    the notice required under subsection (b).”).

    V.      Conclusion

            Upon consideration of the Renewed Motion, the Revised Proposed Notice, and the

    Revised Agreement, as well as all matters of record, the Court finds that there is good

    cause to preliminarily certify the Settlement Class, and approve the proposed settlement,

    subject to further consideration by the Court at a fairness hearing. With the exceptions

    stated above, the Court concludes that the proposed Revised Agreement is sufficiently

    fair, reasonable, and adequate to warrant submitting the proposed settlement to the

    Settlement Class and setting a fairness hearing. Thus, the Court determines that it is

    appropriate to grant the Motion to the extent set forth below. Accordingly, it is

            ORDERED:

         1. Plaintiff’s Renewed Unopposed Motion for Preliminary Approval of Class Action

            Settlement, Certification of the Settlement Class, Approval of Class Notice,

            Scheduling of Final Approval Hearing, and Incorporated Memorandum of Law

            (Doc. 41) is GRANTED to the extent set forth below, and otherwise DENIED.

         2. The Court, having found that Plaintiff has met the prerequisites to class certification

            set forth in Rule 23, Federal Rules of Civil Procedure, conditionally certifies, for

            purposes of settlement only, the Settlement Class. The Settlement Class is made

            up of the Mayo Class and the FDCPA Subclass, defined as follows:




                                                  -23-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 24 of 29 PageID 530




          A.     The Mayo Class:

                 [A]ll Florida residents who according to readily accessible data and
                 other electronic records of Mayo, at any time during the period of
                 January 9, 2017 through May 28, 2020, were charged by Defendant
                 Mayo medical-related fees related to motor vehicle accidents in
                 excess of the amount allowed under Florida law.

          B.     The FDCPA Subclass:

                 [A]ll Florida Residents who according to readily accessible data and
                 other electronic records of Mayo and PSB, at any time during the
                 period of January 9, 2018 through May 28, 2020, were charged by
                 Defendant PSB acting on Mayo’s behalf medical-related fees related
                 to motor vehicle accidents in excess of the amount allowed under
                 Florida law.

       3. The following individuals are excluded from the Settlement Class:

                 a) any Judge or Magistrate presiding over this action and members
                 of their families; b) Defendants, Defendants' subsidiaries, parents,
                 successors, predecessors, and any entity in which Defendants or
                 their parents have a controlling interest and its current or former
                 employees, officers and directors; c) persons who properly execute
                 and file a timely request for exclusion from the Classes; d) the legal
                 representatives, successors, or assigns of any such excluded
                 persons; e) Plaintiff's counsel and Defendants’ counsel.

       4. The Court designates Plaintiff Natalie Kuhr as Class Representative, with Plaintiff’s

          Counsel Jordan A. Shaw, Edward H. Zebersky, and Kimberly A. Slaven of

          Zebersky, Payne, Shaw, Lewenz, LLP as Class Counsel.

       5. Except as stated in paragraphs 8 and 9 below, the Court preliminarily approves

          the terms of the Revised Agreement as being a fair, reasonable, and adequate

          resolution of the dispute between the parties.

       6. A final hearing (Fairness Hearing) will be held at 10:00 a.m. on Wednesday,

          January 20, 2021, in Courtroom 10B at the United States Courthouse, 300 North




                                               -24-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 25 of 29 PageID 531




            Hogan Street, Jacksonville, Florida 32202,9 at which time the Court will consider

            whether the proposed settlement should be finally approved as fair, reasonable,

            and adequate, and whether a final judgment should be entered. The Court may

            adjourn and/or continue the Fairness Hearing, or convert the hearing to a virtual

            Zoom hearing, without further notice to the Settlement Class Members. Any

            member of the Settlement Class wishing to attend the Fairness Hearing must

            consult the Clerk of the Court, the Court’s docket, or the Settlement Administrator’s

            website to confirm the time and manner of the Hearing and to obtain the Zoom

            information if necessary.

        7. On or before January 11, 2021, the parties shall file under seal the list of all

            putative Settlement Class Members, see Revised Agreement ¶¶ 1.33, 2.02, along

            with their last known mailing address, as updated by the Settlement Administrator

            (the Class List). The Class List must indicate which, if any, of the Settlement Class

            Members submitted requests for exclusion from the Settlement Class, and any

            Settlement Class Members whose Class Notice was returned as undeliverable,

            see id. ¶ 2.06.

        8. The reasonableness and fairness of Class Counsel’s request for fees and costs

            not to exceed 27.5% of the Total Settlement Amount shall be determined at the

            Fairness Hearing.




            9
               All persons entering the Courthouse must present photo identification to Court Security Officers.
    Although cell phones, laptop computers, and similar electronic devices generally are not permitted in the
    building, attorneys may bring those items with them upon presentation to Court Security Officers of a Florida
    Bar card (presentation of the Duval County Courthouse lawyer identification card will suffice) or Order of
    special admission pro hac vice. However, all cell phones must be turned off while in the courtroom.
                                                       -25-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 26 of 29 PageID 532




        9. The Court rejects the request for an Incentive Award to the Class Representative,

            and the request for preliminary approval of this award is DENIED.

        10. The parties are directed to review the Court’s Class Notice and insert the relevant

            information in paragraphs four and ten to create the Final Class Notice.10 The

            Court approves the Final Class Notice for distribution to those individuals on the

            Class List with a valid mailing address as determined by the Settlement

            Administrator in accordance with the Revised Agreement. The following deadlines

            shall govern the distribution of the Final Class Notice:

                a. Defendants shall immediately provide a list of the approximately 371

                    putative members of the Settlement Class (the Class List) with their last

                    known mailing address to the Settlement Administrator.

                b. The Settlement Administrator shall obtain updates, if any, to the addresses

                    contained in the Class List as provided in paragraph 2.03 of the Revised

                    Agreement.

                c. No later than Friday, November 6, 2020, the Settlement Administrator shall

                    mail the Final Class Notice via first class mail to each Class Member at the

                    address set forth on the Class List, as updated by the Settlement

                    Administrator.

        11. After conferral with Defendants, Plaintiff shall file a Motion to Finally Approve the

            Settlement Agreement on or before January 11, 2021.




            10
               For the benefit of the parties the Court has highlighted the missing information. The highlighting
    should be removed from the Final Class Notice. Class Counsel should email the undersigned’s chambers
    to request a copy of the Court’s Class Notice in Word.
                                                        -26-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 27 of 29 PageID 533




       12. Class Counsel is authorized to represent and act on behalf of the Settlement Class

          with respect to all acts required by the Revised Agreement or such other acts which

          are reasonably necessary to consummate the spirit of the Revised Agreement.

       13. All litigation, including discovery, other than further proceedings with respect to the

          Revised Agreement, is stayed pending further order of this Court.

       14. Any Settlement Class Member may opt out by utilizing the procedures outlined in

          the Final Class Notice. To be legally effective, all requests for exclusion must be

          postmarked on or before the deadline for exclusion set forth in the Final Class

          Notice.

       15. If the Court finally approves the Revised Agreement, all persons falling within the

          Settlement Class who do not request to be excluded shall be bound by the terms

          of the Revised Agreement, any Judgment entered thereon, and any orders entered

          by the Court in connection with the settlement set forth in the Revised Agreement.

          Persons who submit valid and timely notices of their intent to be excluded from the

          Revised Agreement shall neither receive any benefits, nor be bound by the terms,

          of the Revised Agreement.

       16. Any Settlement Class Member may appear and be heard as to why the proposed

          Revised Agreement, or any provision thereof, should not be approved as fair,

          reasonable, and adequate; provided, however, that no Settlement Class Member

          or any other person, shall be heard or entitled to contest the approval of the

          proposed Revised Agreement, or, if approved, the Judgment to be entered

          thereon, unless on or before December 11, 2020, that person has caused to be




                                                -27-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 28 of 29 PageID 534




          filed written objections in the manner and form outlined in the Final Class Notice,

          stating all supporting bases and reasons, with the Clerk of the Court.

       17. Attendance at the Fairness Hearing is not necessary in order for an objection to

          be considered by the Court; however, persons wishing to be heard orally in

          opposition to the approval of the Revised Agreement are required to indicate in

          their written objection their intention to appear at the Hearing. All written objections

          shall conform to the requirements of the Final Class Notice and shall identify any

          and all witnesses, documents or other evidence of any kind that are to be

          presented at the Fairness Hearing in connection with such objections and shall

          further set forth the substance of any testimony to be given by such witnesses.

       18. Any Settlement Class Member who does not make his or her objection in the

          manner provided in the preceding paragraph of this Order shall be deemed to have

          waived such objection and shall forever be foreclosed from making any objections

          to the fairness, adequacy, or reasonableness of the Revised Agreement.

       19. The Court may, for good cause, extend any of the deadlines set forth in this Order

          without further notice to the Settlement Class.

       20. If the Revised Agreement is not consummated for any reason, the instant Order

          shall be void and of no further effect and the parties and Settlement Class

          Members shall be returned to the positions each occupied prior to this Order and

          the August 6, 2020 Hearing, without prejudice to any legal argument any party may

          have asserted in this action.

       21. The Revised Agreement and all negotiations, proceedings, documents prepared

          and statements made in connection with the Revised Agreement shall be without

                                                -28-
Case 3:19-cv-00453-MMH-MCR Document 45 Filed 10/06/20 Page 29 of 29 PageID 535




          prejudice to any party and shall not be admissible into evidence, and shall not be

          deemed or construed to be an admission or confession by any party, or any

          member of the Revised Agreement, of any fact, matter or proposition of law, and

          shall not be used in any manner for any purpose.

          DONE AND ORDERED in Jacksonville, Florida, on October 6, 2020.




    lc11
    Copies to:

    Counsel of Record




                                             -29-
